Citation Nr: 0625013	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-41 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 Decision Review 
Officer (DRO) decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for PTSD at 30 percent disabling.  
The veteran filed a notice of disagreement in regard to the 
September 2003 rating decision.  He requested further review 
by a decision review officer (DRO).  The DRO conducted a de 
novo review of the claim and confirmed the RO's findings in a 
November 2004 statement of the case (SOC).  The veteran 
perfected his appeal with the timely submission of his 
substantive appeal (VA Form 9) in November 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the Cheyenne RO in 
September 2005.  The transcript of the hearing is associated 
with the veteran's VA claims folder.


FINDINGS OF FACT

1.  For the period between September 9, 2002 and April 28, 
2003, the medical evidence shows that the veteran's service-
connected PTSD was characterized by anxiety, sleep problems 
and impaired thinking.

2.  Beginning April 28, 2003, the medical evidence is more 
reflective of PTSD symptomatology productive of difficulty in 
establishing effective work and social relationships.

3.  The evidence does not show that the veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  Prior to April 28, 2003, the criteria for a disability 
rating in excess of 30 percent for the veteran's service-
connected PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a 50 percent disability rating for the 
veteran's service-connected PTSD have been met effective 
April 28, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107] to ensure 
that VA procedures have been properly applied in this case.  
The VCAA provides an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

In the recent case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court determined that section 5103(a) and section 
3.159(b) of the VCAA require that the veteran receive 
notification as to disability ratings and effective dates.  
In this case, the veteran has been provided notice as to the 
requirements for a higher disability rating in the November 
2004 SOC as will be discussed.  Additionally, the September 
2003 rating decision informed the veteran that the effective 
date of his grant of a 30 percent disability rating for PTSD 
was based on "the date your claim for service connection was 
received."  Accordingly, the Board finds that the 
requirements of Dingess have been satisfied.

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated October 9, 2002, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Moreover, the November 2004 SOC informed the 
veteran of the rating criteria for anxiety disorders.  In 
light of the information provided to the veteran, VA has 
satisfied its obligation to notify him and further 
development in this regard would serve no useful purpose.  

Additionally, the veteran, through his representative, 
responded to the October 2002 VCAA letter the next month, 
informing the RO he was receiving treatment at the VAMC in 
Cheyenne and asking to proceed with his claim, indicating his 
understanding of the VCAA notice and that he had no further 
evidence to submit in support of his claim.  The VAMC 
outpatient records were subsequently associated with the 
claims folder, along with the veteran's waiver of initial RO 
consideration of such.  Accordingly, all the pertinent 
evidence is already of record.  As such, the Board finds the 
VA's duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claim for this benefit.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions relating to rating psychiatric disabilities read 
as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Lower scores represent 
proportionately greater levels of disability. See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9411 is the most appropriate primarily 
because it pertains specifically to the veteran's current 
psychiatric disability (PTSD).  In any event, with the 
exception of eating disorders, all mental disorders including 
PTSD are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  The veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The medical evidence in the claims folder demonstrates that a 
disability rating higher than 30 percent is not warranted for 
the period immediately following the grant of service 
connection for PTSD.  However, the Board concludes that a 50 
percent rating is warranted beginning April 28, 2003, based 
on medical evidence demonstrating an increase of PTSD 
symptomatology more closely related to the higher rating.  
See Fenderson, supra.

(i)  Disability picture at the time of the grant of service 
connection

At the time of the veteran's grant of service connection in 
September 2002, VA outpatient records do not demonstrate any 
of the criteria necessary for a 50 percent disability rating, 
such as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than one a week; 
problems with short-term memory or understanding complex 
commands; or impaired judgment.  An October 2002 VA 
outpatient record indicates the veteran had some difficulty 
verbalizing or placing into words his thoughts and feelings, 
and another October 2002 outpatient record demonstrates 
significant anxiety and intrusive thoughts, along with some 
sleep problems.  

Under the rating criteria, these symptoms (namely, anxiety 
and sleep impairment) fit squarely within the criteria of a 
30 percent disability rating.  Though the veteran did 
evidence thought problems in October 2002, this is only one 
of the nine criteria representative of a 50 percent 
disability rating.  Accordingly, an increased disability 
rating is not warranted based on these earlier treatment 
records.

(ii)  Increase in disability indicating severe symptomatology

The veteran's VA outpatient records demonstrate an increase 
in PTSD symptomatology beginning in 2003.  Specifically, an 
April 28, 2003 VA outpatient record noted the veteran to have 
a GAF score of 45.  This score is reflective of serious 
symptomatology and serious impairment in social, occupational 
or school functioning.  Also supporting the veteran's 
increase in disability is the fact that this lowered GAF 
score was not an isolated incident, as disclosed by VA 
treatment records submitted for initial review by the Board.  
A GAF score of 45 was also assigned in VA outpatient records 
dated in June 2003, November 2003, December 2003 and January 
2004.  Additionally, an August 2003 VA outpatient record 
indicated the veteran's grooming was less than expected, and 
a November 2003 record shows the veteran's speech was 
pressured.  The veteran also testified as to increasing sleep 
difficulties and he said that he had lost interest in 
associating with people.  He added that his friends had 
disappeared after he stopped drinking, but he and his wife 
explained that the veteran still maintained contacts with 
their children and grandchildren.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  Accordingly, based on 
the increased PTSD symptomatology demonstrated in the 
veteran's recent GAF scores, the Board finds that a 50 
percent disability rating is warranted for PTSD beginning 
April 28, 2003.

The Board notes that, with the exception of neglect of 
personal grooming noted once in August 2003, which has since 
resolved, the veteran has not evidenced any of the 
symptomatology associated with a 70 or 100 percent disability 
rating.  Recent VA outpatient records demonstrate that he 
denied suicidal ideation or symptoms such as obsessive 
rituals, spatial disorientation, and the like.  The veteran 
reported in September 2002 that he had not worked since 1988 
due to a back injury.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the November 2004 SOC, the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board has, accordingly, 
considered the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  The Board, however, does not find evidence 
of an unusual disability picture, symptoms that are out of 
the ordinary, or any other factor that could be characterized 
as exceptional or unusual regarding the veteran's PTSD and 
not encompassed by the usual rating criteria.  Accordingly, 
referral for extraschedular evaluation is not warranted in 
this case.  

Conclusion

In summary, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for his service-connected PTSD 
prior to April 28, 2003, but a disability rating of 50 
percent is warranted from that time.  The benefit sought on 
appeal is accordingly granted to that extent.


ORDER

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted effective April 28, 2003, subject to 
regulations applicable to the payment of monetary benefits.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


